Citation Nr: 1128058	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  03-15 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cardiovascular disorder other than hypertension, claimed as arteriosclerotic cardiovascular disease and congestive heart failure with angina/chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1969 to September 1975.  The Veteran also had reserve component service following his active service, but the dates and types of such service are unverified.  He did not serve in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  Each claim for service connection addressed in this appeal was denied.  The Board finds that the issue on appeal is more accurately stated as described on the title page of this Decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The Veteran's timely substantive appeal was received in January 2005.  The Board remanded the claims in March 2007.  

The claims for service connection for hypertension and for service connection for a cardiovascular disorder other than hypertension, claimed as arteriosclerotic cardiovascular disease and congestive heart failure with angina/chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides in service.  

2.  The medical evidence establishes that diabetes mellitus was not manifested prior to the Veteran's service separation in 1975 and was not incurred or aggravated during or as a result of the Veteran's active service.

3.  The Veteran's current contention that diabetes mellitus has been chronic since service is not credible, in light of the evidence of record which contradicts that statement.


CONCLUSION OF LAW

Criteria for establishing entitlement to service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends, in essence, that his diabetes mellitus, type II, was incurred or aggravated during his active service or during his reserve component service.  

VA's duties to the claimant

Before addressing the benefits sought, the Board must determine whether VA's duties to the Veteran have been met.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

As to claims for service connection, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Following the Veteran's submission of claims in June 2003, an August 2003 notice regarding VA's duties was issued.  This notice included basic criteria for substantiating a claim for service connection and which described the types of evidence he might submit to substantiate the claim, among other information.  
The claimant is also entitled to notice of the criteria for assigning a disability rating and for assigning an effective date for an increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A letter issued in February 2009, following the Board's 2007 Remand, provided this information.  

The Veteran has submitted numerous statements during the course of this appeal, and these statements demonstrate that the Veteran understands what evidence he must submit and that he has received notice of the criteria governing service connection, including the criteria applicable to inactive service.  Thus, the Veteran clearly understood the notifications he received as to the types of evidence that might substantiate his claim and his right to submit or identify records.  The notices to him have fully satisfied the duty to notify provisions of VCAA, even though this appeal was initiated prior to enactment of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

Duty to assist

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, treatment records dated during the Veteran's active service have been obtained.  The records of medical treatment and periodic examinations for purposes of reserve service appear incomplete.  The RO has attempted to obtain these records.  In particular, the Veteran contends that he was refused reenlistment in his reserve component in 1981 as a result of medical problems.  His reserve component records, other than an examination conducted for purposes of reserve component enlistment in the Tennessee Marine Corp Reserves in 1977, are not of record.  The Veteran provided the duty station and address of a reserve component based in Millington, Tennessee.  The Marine Corp Reserves Support Command was contacted.  That agency responded that no records could be located for the Veteran, and the Veteran was notified of the response.  

By a statement submitted in April 2005, the Veteran submitted a comprehensive list of 12 providers who he alleged had treated him for the claimed disorders.  These providers have been contacted, and the Veteran has been advised of the results of the attempts to obtain records.  In particular, several attempts were made were made to obtain employment medical records identified by the Veteran, but the provider indicated that no records for the relevant period have been retained.  Records have been obtained from the Social Security Administration (SSA), and those records (including in CD format and in printed copy) are associated with the claims file.

VA examination has been afforded, and VA opinion has been obtained.  The Veteran has not identified any other evidence that might be available that might assist the Veteran to substantiate the claim.  The Veteran's representative, in a June 2010 Informal Brief, noted that the actions directed in the Board's Remand had been completed.  

The Board acknowledges that additional development is directed as to the claims for service connection for hypertension and cardiovascular disease.  However, the facts that require additional development to address the claims for service connection for hypertension and a cardiovascular disorder other than hypertension are not applicable to the claim for service connection for diabetes mellitus.  In particular, the in-service evidence is entirely unfavorable to the claim for service connection for diabetes mellitus; in contrast, service treatment records reflect that the medical providers considered whether diagnoses of hypertension or cardiovascular disorders should be assigned.  Therefore, the Veteran should be afforded another opportunity to identify any provider who may have treated the Veteran proximate to service as discussed in the remand section of this decision, but such additional development is not required as to the claim for service connection for diabetes mellitus.

The post-service clinical evidence associated with the record discloses that no diagnosis of diabetes mellitus was assigned prior to 1995, establishes that a diagnosis of diabetes was first assigned in 2007 and that the Veteran was first treated for diabetes in 2007.  In contrast, the 1995 clinical evidence, the earliest medical evidence associated with the claims files, discloses that diagnoses of hypertension and cardiovascular disease had already been assigned prior to 1995, but the evidence of record does not disclose when the diagnoses were assigned.  Thus, additional development of the claims for service connection for hypertension and cardiovascular disease is not inconsistent with the determination that no further notice or assistance is required as to the claim for service connection for diabetes mellitus.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim for service connection for diabetes mellitus.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.

Claim for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  
In this regard, the Board observes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2010).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned became "disabled" during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.

In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim for that period of reserve component service.  See 38 U.S.C.A. § 101(2)-(24).  Where the Veteran's service was INACDUTRA, there must be evidence that the individual concerned became "disabled" during the period of INACDUTRA as a result of injury incurred or aggravated in the line of duty.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain chronic disease, to include arthritis, may be presumed to have been incurred in service, if manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in-service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible).  

Entitlement to service connection for diabetes
The Veteran claims that his current diagnosis of diabetes mellitus is related to service.  VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran does not claim to have been exposed to herbicides or to have served in Vietnam, and his records reflect no service in the Republic of Vietnam.  Therefore, the Board finds that the Veteran was neither exposed or presumed to have been exposed to herbicides.  

The Veteran's service medical records disclose no complaints of or diagnosis of diabetes mellitus, and all laboratory evaluations were within normal limits, including examinations of the urine and blood for glucose conducted in March 1973 and at the time of separation examination conducted in 1975.  

The report of a November 1977 examination, which was noted as an "Annual Physical," apparently for purposes of the Veteran's reserve component service, describes all body symptoms as normal, except that an inguinal hernia was noted.  The report of examination of the Veteran's urine for albumin and sugar was negative for abnormality.  The Veteran provided no history of diabetes mellitus on the portion of the history he completed.

In January 1995, the Veteran sought medications for treatment of hypertension from a VA facility.  The Veteran stated he was visiting his daughter and had run out of medications.  He provided a history of treatment for hypertension and congestive heart failure, but did not report a history of diabetes.  

The summary of VA hospitalization in February 1995 and the report of VA examination conducted in May 1995 disclose that the Veteran did not report a history of diabetes, and the providers did not assign a diagnosis of diabetes.  These January 1995 and February 1995 VA records are extremely unfavorable to the Veteran's claim, since these records establish that the Veteran did not report symptoms of diabetes mellitus and establish that no provider had assigned a diagnosis of diabetes mellitus at a time when more than 20 years had elapsed after the Veteran's active service.  These records are particularly unfavorable in that the records of the February 1995 VA hospitalization disclose that laboratory examinations of the Veteran's blood were conducted, and the records disclose that the Veteran was closely monitored in Intensive Care for a period of time, but no provider assigned a diagnosis of diabetes during this hospitalization or suggested that a diagnosis of diabetes should be considered.  

Reports of VA outpatient examinations of the Veteran's blood in 1996 and 1997 reflect that the Veteran did not report a history of diabetes mellitus.  The Veteran's blood glucose, as revealed by laboratory examinations of his blood, ranged from 120 in September 1996 to 125 in July 1997 (reference range listed as 75-114).  

The VA examiner who conducted VA examination in 2009 noted that treatment for elevated blood glucose is first shown in VA reports in 2007.  The examiner concluded that diabetes mellitus was not present during the Veteran's service, or within one year following service, and concluded that there was no evidence that the Veteran was disabled as a result of diabetes mellitus during any period of ACDUTRA.  

To the extent that the Veteran's March 2010 statement is a contention that diabetes was present chronically following his active service, the Board finds that the Veteran's current assertion that he observed symptoms of diabetes continuously after service is not credible.  In particular, the reports of January 1995 and February 1995 VA treatment, as noted above, reflect that the Veteran reported a prior history of treatment for other disorders, but did not report a prior history of treatment for or diagnosis of diabetes mellitus, and no symptom that he reported to any provider was attributed to diabetes.  The Board finds that the fact that the Veteran did not report a history of diabetes mellitus in 1995, including during hospitalization, since it was in the Veteran's interest to obtain adequate health care to provide an accurate health history.  In connection with this appeal, the Veteran has stated that he manifested symptoms of diabetes in service, proximate to service, and chronically after service.  These statements are contradicted by the fact no symptoms reported by the Veteran or noted by a provider in 1995 was attributed to a diagnosis of diabetes. 

The Veteran's statement that he was not allowed to re-enlist in a reserve component at some time after November 1977 does not assist him to establish that diabetes mellitus was first manifested during his active service, since the November 1977 reserve examination, which fails to disclose evidence of diabetes mellitus, was conducted more than one year after the Veteran's separation from active service.  

Moreover, the Veteran's statement that he was not allowed to re-enlist in a reserve component at some time after November 1977 does not assist him to establish that diabetes mellitus was disabling during a period of ACDUTRA, since the Veteran himself does not allege that he was treated for diabetes during a period of performance of ACDUTRA, but rather, alleges only that he was not allowed to re-enlist for additional reserve component service.  To the extent that the Veteran contends that he manifested diabetes mellitus during reserve component service, those statements are not credible, and are contradicted by VA clinical evidence dated in 1995.  

The governing statute does not authorize service connection where a disease such as diabetes mellitus is diagnosed during a period of enlistment for reserve component service; rather, the statute authorizes service connection based on ACDTRA only where disease causes disability during a period of performance of ACDUTRA.  The Veteran's contention that diabetes mellitus prevented him from being eligible for reserve component enlistment, in the absence of a contention that diabetes mellitus precluded him from performing duties during a period of ACDUTRA orders, is unfavorable to the Veteran's claim.  

The records obtained from SSA are dated after 2006.  One private medical statement indicates that the provider began treating the Veteran in 2004.  No clinical information prior to 2004 was obtained by SSA.  The Board notes that each of the records listed on the SSA documents index has been printed, and a copy included in the envelope with the SSA CD, except for 2005 to 2007 VA clinical records, since duplicate records need not be associated with the record a second time.  As noted above, the VA clinical records demonstrate that the Veteran did not manifest observable symptoms or laboratory indications of diabetes mellitus until many years after his active service and his reserve service had ended.  

The medical evidence of record demonstrates that no medical provider assigned a diagnosis of diabetes mellitus prior to 1995, since VA inpatient, outpatient, and examination reports establish that no diagnosis of diabetes had been assigned at that time, which was nearly 20 years after the Veteran's service discharge.  The Board finds that the February 1995 VA hospitalization records contradict any current contention by the Veteran that he noted symptoms of diabetes chronically after his service, since those records reflect that the Veteran did not report a history of diabetes mellitus, and no provider noted symptoms or findings of diabetes mellitus and no provider assigned or considered a diagnosis of diabetes mellitus.  These records are entirely consistent with the 2009 medical opinion that the Veteran did not manifest diabetes mellitus in service, at the time of service separation in 1975, or within one year thereafter.

The preponderance of the competent and credible evidence of record is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for service connection for diabetes mellitus is denied.  


ORDER

The appeal for service connection for diabetes mellitus is denied.


REMAND

The service treatment records reflect that a diagnosis of hypertension was considered in service, and a diagnosis of at least one cardiovascular disorder was considered during the Veteran's service, following the Veteran's complaints of swelling in the tibial areas of both legs.  The post-service clinical evidence available in 1995 and after discloses that the Veteran had hypertension and cardiovascular disorders which had been present many years.  However, the evidence does not establish when those disorders were first diagnosed or treated.  The Veteran should be afforded another opportunity to identify any evidence proximate to his 1975 service separation that might assist him to substantiate his claim.

The Board notes that the Veteran has indicated that he underwent surgical treatment of bilateral inguinal hernias in 1980 at the Memphis, Tennessee, VA Medical Center.  The Memphis Medical Center should be asked to search for those records.  The Veteran should be afforded an opportunity to identify any provider or facility at which the Veteran received evaluation or treatment following the February 1978 reserve service record submitted by the Veteran which shows that he was required to obtain evaluation of his inguinal hernias.  

The Veteran has indicated that he was treated for cardiovascular disorders in 1988, and has submitted bills from providers.  The RO contacted the City of Memphis, which stated that it did not have access to medical records more than 7 years old.  However, it is not clear that the City of Memphis Benefits Office understood that the request included a request for any history or physical obtained for employment purposes as well as employment clinical records.  The City of Memphis should be asked to search for any employment records for the Veteran, to include any history or clinical records obtained at the time of the Veteran's application for employment or during the Veteran's employment.  

The Veteran submitted billing records from St. Joseph's Hospital, and noted that that facility had been closed.  The Veteran suggested that records might have been transferred to St. Francis Hospital.  St. Francis Hospital, Memphis, Tennessee, should e asked whether there are any records for the Veteran, including records on microfiche or the like.  

SSA records reflect that the Veteran reported he underwent angioplasty in 1994.  The Veteran should be asked to identify the facility at which any cardiovascular procedure was conducted prior to 1995, and identified records should be sought.  

The physician who performed a disability evaluation in 1998 for the state of Tennessee was requested to provide the records of that examination.  The physician's office indicated that they did not retrain records of disability evaluations performed for the state for more than 6 months.  The state of Tennessee should be asked whether it has any retained records for the Veteran.  The Veteran should also be afforded the opportunity to identify any other disability benefits application he filed, and records related to such disability application should be sought.

A January 1995 VA outpatient treatment record reflects that the Veteran reported that he was out of medications, including Lasix and Enalapril.  The Veteran provided a history of treatment for hypertension and congestive heart failure.  The Veteran reported that he lived in Michigan and was being treated there.  The Veteran should be asked to identify the providers who were treating him prior to January 1995.

In this regarding, the Board notes that no VA treatment record prior to January 1995 has been obtained.  The Veteran should e asked to identify any VA facility at which he was treated prior to January 1995, and that VA facility should be asked to search for records for the Veteran, including handwritten records. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to identify each VA facility at which he sought treatment of any disorder during the period from 1975 to January 1995, to include evaluation or surgical treatment of an inguinal hernia proximate to service, evaluation or treatment for a cardiovascular disorder or hypertension, to include such providers as VA pharmacies at which he obtained medications such as Lasix.

2.  The Veteran should be afforded an opportunity to identify any private provider from whom or any private facility at which he sought treatment of any disorder during the period from 1975 to January 1995, to include evaluation or surgical treatment of an inguinal hernia proximate to service and angioplasty or other cardiovascular procedure, including in 1994, to include identifying such private providers as pharmacies at which he obtained medications such as Lasix.

3.  The Memphis, Tennessee VA Medical Center should be asked to search for all records associated with the Veteran, particularly those dated from 1977 to 1982.  

4.  The Veteran should be afforded another opportunity to identify any employer during the period from 1975 to January 1995.  Records of any type pertinent to the Veteran should be sought from each identified employer.

5.  Following updated authorization from the Veteran, the City of Memphis should again be contacted and should be asked to provide any available information regarding the Veteran's medical history or clinical treatment, to include history provided on application for employment or during the course of employment.  

6.  Following updated authorization from the Veteran, contact St. Francis Hospital, Memphis, Tennessee, and request that a search be conducted for any records pertinent to the Veteran.

7.  The Veteran should be asked to identify an application for disability benefits prior to 2002, when he submitted the claim on appeal.  A search should be conducted for records related to any identified application for disability benefits, to include a request to the State of Tennessee for records related to a 1998 application for disability benefits.

8.  After all development directed above, or any development deemed necessary, has been conducted, the examiner who provided a 2009 VA examination, or other appropriate VA examiner, should be asked to review all the evidence of record, including evidence obtained on remand.  The claims folder must be made available to the examiner in conjunction with the examination.  If indicated, testing should be conducted.  Review of the claims files should be noted in the examination report.  The examiner should address the etiology and onset of hypertension and cardiovascular disorders other than hypertension.  

      i)  Is it at least as likely as not (50 percent or greater probability) that hypertension had an onset or was aggravated (a) during the Veteran's service, or, (b) within one year following the Veteran's discharge from active service in September 1975, or, (c) has been chronic and continuous since the Veteran's active service, or, (d) is related to the Veteran's active service?  
      Is it at least as likely as not (50 percent or greater probability) that hypertension resulted in disability, that is, the Veteran's inability to perform ordered duties, during a time when he was under orders to perform active duty for training?  
      ii) Is it at least as likely as not (50 percent or greater probability) that a cardiovascular disorder other than hypertension had an onset or was aggravated (a) during the Veteran's service, or, (b) within one year following the Veteran's discharge from active service in September 1975, or, (c) has been chronic and continuous since the Veteran's active service, or, (d) is related to the Veteran's active service?  
      Is it at least as likely as not (50 percent or greater probability) that a cardiovascular disorder other than hypertension resulted in disability, that is, the Veteran's inability to perform ordered duties, during a time when he was under orders to perform active duty for training?  

9.  Thereafter, readjudicate the appeal.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


